
	

114 HR 5081 IH: Probation Officer Protection Act of 2016
U.S. House of Representatives
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5081
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2016
			Mr. Reichert (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend section 3606 of title 18, United States Code, to grant probation officers authority to
			 arrest hostile third parties who obstruct or impede a probation officer in
			 the performance of official duties.
	
	
 1.Short titleThis Act may be cited as the Probation Officer Protection Act of 2016. 2.Authority of probation officers (a)In generalSection 3606 of title 18, United States Code, is amended—
 (1)in the heading, by striking and return of a probationer and by inserting authority of probation officers; (2)by striking If there and inserting (a) If there; and
 (3)by adding at the end the following:  (b)A probation officer, while in the performance of his or her official duties, may arrest a person without a warrant if there is probable cause to believe that the person has forcibly assaulted, resisted, opposed, impeded, intimidated, or interfered with the probation officer, or a fellow probation officer, in violation of section 111. The arrest authority described in this subsection shall be exercised under such rules and regulations as the Director of the Administrative Office of the United States Courts shall prescribe..
 (b)Table of sectionsThe table of sections for subchapter A of chapter 229 of title 18, United States Code, is amended by striking the item relating to section 3606 and inserting the following:
				
					
						3606. Arrest authority of probation officers..
			
